[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The defendant, Karen Carter Crafts Rodgers, Executrix of the Estate of Helle Crafts, moves for summary judgment CT Page 4849 against the plaintiff, Richard Crafts, in this five count breach of contract action.
In count one of the complaint, Crafts alleges that Rodgers breached a lease agreement, between her and Crafts as landlords, in that Rodgers failed to pay David Simpson Rodgers for goods and services provided. The Court finds the following facts to be in dispute which preclude summary judgment as to count one: whether the services were actually performed for goods provided, and whether said services were done in "maintaining the property" and/or for "repairs." (See page 37 of lease).
In count two, Crafts alleges that Rodgers breached the lease agreement in that she failed to make mortgage payments on the premises. The Court finds that the question of whether Rodgers actually made said mortgage payments remains in dispute which precludes summary judgment as to count two.
In counts three and four of the complaint, Crafts claims damages for Rodgers alleged failure to maintain insurance coverage on the premises. The Court finds that the question of whether Rodgers obtained and maintained insurance on the premises remains in dispute which precludes summary judgment as to counts three and four.
In count five, Crafts alleges that Rodgers breached the lease agreement by not paying real estate taxes on the premises. The Court finds this fact to be disputed which, precludes summary judgment as to count five.
Accordingly, because material questions of fact remain in dispute with regard to each count of the plaintiff's complaint the defendant's motion for summary judgment is denied.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court